DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant’s Response, filed 2/7/2022, with respect to the Non-Final Office Action have been fully considered and are persuasive.  All objections and rejections have been withdrawn.  
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: he following is a statement of reasons for the indication of allowable subject matter:  the claims are directed towards a system which includes a movable arm, applicator attached to the movable arm and a processor for operating the movable arm.  The prior art fails to disclose or render obvious all of the limitations of the independent claims in combination with applying a first portion of treatment through a pattern of the electrodes in a first orientation and applying a second portion of treatment through a pattern of electrodes that is rotated relative to the first orientation (emphasis added).
Mulier et al. US 2013/0012937 previously recited discloses a similar invention however Mulier does not specifically disclose the movable arm connected to the applicator which is controlled by a controller or applying a first portion of treatment through a pattern of the electrodes in a first orientation and applying a second portion of treatment through a pattern of electrodes that is rotated relative to the first orientation.
Kreis et al. US 2017/0326361 previously recited discloses a similar invention however Kreis does not specifically disclose the movable arm connected to the applicator which that is rotated relative to the first orientation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792